Exhibit 10.1

 

 

 

September13, 2016

 

 

Kyle Ross
533 N. Edinburgh Ave.

Los Angeles, CA 90048

 

Dear Kyle:

I am pleased to confirm your appointment to the position of President and
interim Chief Executive Officer for Real Industry, Inc. (the “Corporation”) and
reporting solely and directly to our Board of Directors.   I am also pleased to
confirm your appointment as Executive Vice President and Chief Investment
Officer of the Corporation.   For the avoidance of doubt, while you are serving
as President and Chief Executive Officer on an acting and interim basis, we are
considering you as a candidate for such position on a non-interim basis with the
current intention of reaching a decision on or prior to the next annual meeting
of stockholders of the Corporation.  We note that you have assumed these new
titles and roles with the Corporation effective August 19, 2016, with your
appointment as President and interim Chief Executive Officer and Chief
Investment Officer.  You will continue to retain the role of Chief Financial
Officer until a successor is duly appointed.

Your base annual compensation for Executive Vice President and Chief Investment
Officer will be increased to a rate of $450,000, subject to annual review for
increase (but not subject to decrease without your consent).  In addition you
will be entitled to participate in all compensation and benefit programs
applicable to other senior managers of the Corporation as currently in effect or
approved by the compensation committee in the future. This will include, without
limitation, the annual cash incentive program for 2016 and all other years
during which you are employed by the Corporation, based on specific individual
and corporate performance criteria as recommended and approved by the
compensation committee. Your bonus target during the period of your employment
with the Corporation will be increased to 80% of your base annual
compensation.  Your actual bonus earned for 2016 will be based on the earned
percentage of this target according to the individual and corporate performance
criteria applicable for fiscal 2016, applied to your new annual salary.  

 

In connection with your agreement to serve and appointment as President and
Chief Executive Officer of the Corporation on an interim and acting basis, you
will be granted two restricted stock awards:

 

1.A restricted stock award in the amount of $200,000, vesting in whole and not
in part one year following the grant date based upon your continued and
uninterrupted employment by the Corporation; and

 

--------------------------------------------------------------------------------

2.A restricted stock award in the amount of $500,000, vesting in whole and not
in part at the end of three years based upon your continued and uninterrupted
employment by the Corporation.  

 

The number of shares issued under each of such restricted stock award shall be
determined by dividing the grant value by the closing price of the common stock
of the Corporation on the Nasdaq on the date that such award is granted, rounded
up to the nearest whole share.  The grant date is expected to be on or about the
date of this letter.  You will also continue to be eligible to participate in
all equity programs approved by the compensation committee. Currently these
programs include, without limitation, the Long Term Incentive Plan (LTIP).  

All equity holdings, including vested and unvested grants, are subject to the
stock ownership guidelines for senior management.  You will continue to be
subject to the stock ownership guidelines as an Executive Vice President while
you serve as President and Chief Executive Officer of the Corporation on an
interim and acting basis.

At all times during your employment with the Corporation you will continue to be
(i) eligible to participate in all of the Corporation’s benefit plans, programs
and policies applicable to senior officers of the Corporation, which include,
without limitation, various life, health and accident insurance plans and
savings plan, (ii) indemnified to the fullest extent permitted by Delaware law
and covered by any Director and Officer Liability insurance maintained by the
Corporation for its senior executive officers (which, for the avoidance of
doubt, shall continue to cover you after the termination of your employment with
respect to any liability with respect to your employment, subject to applicable
standards of conduct under the Delaware General Corporation Law, any director
and officer indemnification agreement entered into with the Corporation and/or
applicable Director and Officer Liability insurance policies, as the case may
be) and (iii) a participant in the Management Continuity Plan for Senior
Officers (or any successor thereto) (the “Continuity Plan”).  You will
participate in the Continuity Plan as an Executive Vice President while serving
as President and Chief Executive Officer of the Corporation on an interim and
acting basis.  If you are appointed as President and Chief Executive Officer of
the Corporation on a non-interim basis, then upon such appointment you will be
entitled to receive the severance benefits provided under the Continuity Plan as
the Chief Executive Officer, provided, however, that notwithstanding anything to
the contrary in this letter agreement or the Continuity Plan, it shall not be
considered a “Discharge from Employment”, a “material diminution in the
Executive’s authority, duty or responsibilities”  or a “material diminution in
the Employee’s base compensation” under the definition of “Good Reason”, as each
term is defined under the Continuity Plan, if you are not selected and appointed
as President and Chief Executive Officer on a non-interim or non-acting basis or
another person is appointed to either or both of such positions.  Furthermore,
it shall not be considered a “Discharge from Employment” or a “material
diminution in the Executive’s authority, duty or responsibilities” under the
definition of “Good Reason”, as each term is defined under the Continuity Plan,
when a successor is appointed as Chief Financial Officer.

 

For the avoidance of doubt, we and you acknowledge and confirm that the adoption
and implementation of the Continuity Plan did not, and does not, affect your
employment arrangements with the Corporation and that certain Evergreen
Employment Agreement dated as of August 1, 2014 is superseded by the Continuity
Plan and that such employment agreement is terminated with your consent.  

--------------------------------------------------------------------------------

 

Please acknowledge acceptance of this offer by signing below and returning one
copy to my attention. I would like to take this opportunity to wish you luck in
your new position, and I am sure our relationship will be one of mutual benefit.
Feel free to contact me should you have any questions.

 

Sincerely,

 

/s/ Peter C.B. Bynoe

Peter C.B. Bynoe
On behalf of the Compensation Committee
of Real Industry, Inc.

 

 

 

Accepted:

 

 

/s/ Kyle RossDated:  September 13, 2016

Name:  Kyle Ross

 

 

cc: William Hall, Chairman of the Board
Philip G. Tinkler, Chair Nominating and Governance Committee
David S. Stone, Esq.

 